Citation Nr: 0514684	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of entitlement to service connection for major 
depression with psychotic features.

2.  Entitlement to an increased rating for low back strain 
with ruptured disc, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1984 to 
October 1985.

In pertinent part of a May 2000 rating decision, the 
Department of Veterans Affairs (VA) Regional Office 
determined that no new and material evidence had been 
submitted and denied an attempt to reopen a claim for service 
connection for a nervous condition.  The veteran was notified 
of that decision in May 2000, but he did not appeal.  Thus, 
that decision became final.  The RO subsequently denied an 
application to reopen the claim in June 2002; however, the 
notice letter sent to the veteran is defective in that it 
does not clearly address the claim.  Therefore, the Board 
deems the May 2000 decision to be the last final decision on 
the matter.  

This appeal arises from a February 2003 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen the claim.  This appeal also arises from 
a June 2004 RO rating decision that denied an increased 
rating for low back strain with disc bulge at L4-5.  

The veteran appealed for total disability rating for 
compensation purposes based on individual unemployability.  
However, during his March 2005 videoconference hearing before 
the undersigned Veterans Law Judge he withdrew that appeal.  

The evidence of record reflects complaints of bowel and 
bladder incontinence and medical opinions tending to relate 
these disorders to lumbar radiculopathy.  As the RO has not 
yet considered these symptoms, they are referred for 
appropriate action.  

Entitlement to service connection for a psychiatric disorder 
on a de novo basis and an increased rating for the low back 
disorder are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 2000, the RO determined that no 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a nervous 
condition and properly notified the veteran of that decision.  

2.  The veteran did not appeal the May 2000 RO rating 
decision and it became final.

3.  Evidence received at the RO since the May 2000 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which denied service 
connection for a nervous condition, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a psychiatric disorder 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2004).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  The new law also enhances 
VA's duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2004).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001. These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case. See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

In a decision issued on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  With respect to Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, West Supp. 2004 
contains amendments to 38 U.S.C. §§ 5102 and 5103 that 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided rating 
decisions, a statement of the case, supplemental statements 
of the case, and VCAA notice letters sent in March 2001, 
January 2003, and March 2004.  Any returned correspondence 
has been resent to the correct address and to the veteran's 
representative.  These documents provide notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding his claims.  The veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA and 
of what evidence VA would obtain.  Quartuccio v. Principi 
16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claims.  VA examination reports are associated with the 
claims file.  All identified evidence has been accounted for 
and the veteran has submitted written argument and testified 
at a hearing. 

The Board notes that the March 2001 VCAA letter was mailed to 
the veteran subsequent to one of the appealed rating decision 
in violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in his 
possession not previously submitted which is pertinent to 
this claim as required by 38 C.F.R. § 3.159(b).  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect. In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence. No additional evidence appears forthcoming. 
Additionally, as previously stated, the veteran has stated 
that all pertinent records have been obtained.

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error. VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

New and Material Evidence 

The relevant evidence of record at the time of the May 2000 
RO rating decision consists of service medical records 
(SMRs), A Form DD-214, VA and private treatment reports, and 
the veteran's claims and written statements.  These are 
briefly discussed below.

The veteran's SMRs reflect that he was sound at entry.  He 
reported no relevant medical or psychiatric history.  An 
April 1985 report notes psychological counseling for 
inability to deal with stress.  

The veteran underwent a medical examination in August 1985.  
On a report of medical history, he checked "yes" to 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and nervous trouble of any sort.  
A physician noted that the veteran was nervous and depressed 
over pending administrative action.  In August 1985, a 
psychiatrist deemed the veteran to be mentally competent to 
face administrative action.  Other SMRs reflect that the 
veteran received physical therapy for chronic low back pain 
at various times during 1984 and 1985.  

In September 1985, the veteran was hospitalized after an 
apparent drug overdose.  Psychiatric consultation was 
scheduled.  The report is not of record.  

A Form DD-214 reflects that at the veteran's last duty 
assignment was with the 101st Airborne Division as an 11B10 
Infantryman.  The form reflects that he was separated for 
unsatisfactory performance.  

In May 1994, the veteran requested service connection for a 
mental condition that he claimed began during active service.  
He reported that he had attempted suicide in 1985 at Fort 
Campbell and that he was again hospitalized for mental 
illness in about 1988, and several times since then in 
Columbia, South Carolina.  He submitted VA and private 
hospital records.  

A VA record reflects hospitalization in April 1990 for having 
intentionally ingested an overdose of Robaxin(r).  The veteran 
reported three previous suicide attempts by drug overdose; 
the first one in 1985 during active service; the second in 
1987; and, the third in 1988.  He reported that he had 
recently felt frustrated and depressed because he could not 
maintain employment after having injured his back.  

The veteran was hospitalized at a private hospital in May 
1991 for having heard voices and for depression.  The 
assessment was depression and questionable psychosis.

In June 1994, the RO received private hospital reports that 
reflect that in April 1994, the veteran was hospitalized for 
detoxification.  A psychiatrist concluded that the veteran 
most likely had schizophrenia.  

In January 1995, the RO denied service connection for a 
nervous condition.  At that time the RO determined that there 
was no evidence of an acquired psychiatric disorder during 
service or of a psychosis within one year following service.  
The veteran did not appeal this decision which is final.  
38 U.S.C.A. § 7105.  

In August 1995, the veteran submitted a December 1994 VA 
hospital report that notes increased emotional disturbances 
in the recent six months.  The diagnosis was psychosis, 
unspecified.  

In September 1995, the RO denied service connection for a 
nervous condition.

In October 1995, the veteran submitted a private hospital 
report that notes a diagnosis of schizophrenia, depressive 
type, during an April to May 1995 hospitalization.  He also 
submitted a December 1987 report that reflects that a Dr. F. 
treated him in December 1987 for depression and for an 
overdose of Xanax(r).  

In October 1995, the RO denied service connection for a 
nervous condition.

In December 1997, the veteran requested that the claim be 
reopened.  A psychiatric hospital report that reflects 
auditory hallucination and suicidal/homicidal ideation.  An 
Axis I diagnosis of schizophrenia, paranoid type and 
polysubstance abuse was made.  The determined that new and 
material evidence had not been submitted to reopen the claim.

In January 1998, the RO denied the service connection for 
psychiatric disorder.  At that time the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  In February 1998, the veteran requested 
reconsideration of the prior decision.  In a March 1998 
rating decision, the RO continued to deny service connection 
for a nervous disorder.  The veteran was notified of that 
decision and of his appellate rights.  He did not appeal and 
that decision is final.  38 U.S.C.A. § 7105. 

However, the appellant may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156. In Hodge, the 
Federal Circuit further noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability.  Hodge, supra.

In March 2000, the veteran requested that his claim be 
reopened.  The RO obtained VA outpatient treatment reports, 
one of which notes a diagnosis of schizophrenia, not 
otherwise specified (NOS), in April 2000.  

Turning to recently submitted evidence, a February 2003 VA 
Medical Center hospital report reflects the veteran had been 
feeling greater depression because of increasing back pain.  
The psychiatrist offered Axis I diagnoses of psychosis, NOS; 
depression, secondary to medical condition; consider 
substance induced mood disorder; and, substance abuse, 
cocaine/alcohol, in that order.  A February 2005 VA 
outpatient record indicates that there was a possibility that 
the veteran's mood disorders began secondary to the inservice 
injuries.

Prior to these diagnoses, no medical evidence had tended to 
relate a current psychiatric disorder to the veteran's 
service-connected back disability.  The Board concludes that 
this newly submitted medical evidence tends to causally link 
a psychiatric disorder to a service-connected disorder.  This 
evidence is new and material and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board therefore grants the application to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108; Manio, supra.  


ORDER

New and material evidence having been received, the claim for 
service connection for a psychiatric disorder is reopened and 
to this extent only the appeal is granted.


REMAND

The claim of entitlement to service connection for a 
psychiatric disorder has been reopened.  Thus, a current 
decision must be made based on a de novo review of the 
record.  In this regard the service medical records show that 
the veteran was referred for a psychiatric consultation in 
April 1985 and was treated for drug overdosed on two 
occasions in September 1985.  The evidence shows that the 
veteran did have emotional problems during service and has 
been treated for an acquired psychiatric disorder following 
service.  Current VA records indicate that the may be a 
relationship to the psychiatric disorder and the veteran' 
service connected low back disability. As such the Board is 
of the opinion that a current VA psychiatric examination is 
warranted with regard to the etiology of the psychiatric 
illness.

A review of the statement of the case shows that the RO has 
assigned a 40 percent rating for lumbosacral strain and 
intervertebral; disc syndrome.  The recent VA medical records 
show apparent neurological involvement with a ruptured disc 
at the L5-S1 shown during the September 2004 VA examination.  
Under the current rating criteria separate rating are 
authorized for the orthopedic and neurological manifestations 
of the back disorder.  As such the Board finds that a 
neurological examination with appropriate testing is 
warranted. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request the VA medical 
facility in Columbia, South Carolina to 
furnish copies of any medical records 
pertaining to treatment of the 
disabilities in issue covering the period 
from February 6, 2005 to the present.  

2.  VA examination by a psychiatrist 
should be conducted to determine the 
nature, severity, and etiology of the 
veteran's psychiatric illness.  The 
claims file should be made available to 
the psychiatrist for review.  All tests 
deemed necessary should be performed.  
Following the examination the examiner is 
requested to render opinions as to the 
following:

a)  Whether it is as likely as not that 
any psychiatric illness diagnosed is 
related to service or that a psychosis 
was manifested within one year following 
service?

b)  If no, whether it is as likely as not 
that the veteran's service connected low 
back disorder and associated pain caused 
or aggravates any psychiatric disorder 
diagnosed? 

The psychiatrist's attention is directed 
too the VA outpatient records dated in 
February 2003 and March 2005.  The 
psychiatrist should offer a rationale for 
each conclusion in a legible report.    

3.  The veteran should be afforded a VA 
examination by a neurologist to determine 
the severity of the service- connected 
disc disease, and strain of the 
lumbosacral spine.  The claims file is to 
be made available to the examiner for 
review in conjunction with the 
examination.  In addition to an 
electromyogram and nerve conduction 
studies any other tests deemed necessary 
should be preformed.  It is requested 
that the examiner obtain a detailed 
clinical history to include the frequency 
of any incapacitating episodes.  The 
veteran's lumbosacral spine should be 
examined for degrees of range of motion.

The examiner should be requested to 
determine whether the lumbosacral spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  Further, the 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly over a 
period of time.

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is mild, moderate, moderately 
severe, or severe.  

4.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case, to 
include the appropriate regulation 
regarding service connection on a 
secondary basis.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  The veteran should 
be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003); 38 U.S.C. §§ 5109B, 7112 
(West Supp 2004).  



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


